Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment

The Amendment filed 05/19/2021 has been entered.

Claims 1 and 11 have been amended, 
Claims 2-4, 7-10, 12-14, and 17-20 have been cancelled, and 
Claims 1, 5, 6, 11, 15, and 16 are currently pending.

 
Allowable Subject Matter

Claims 1, 5, 6, 11, 15, and 16 are allowed.  
Novelty over prior art.
The following is an examiner's statement of reasons for allowance: The independent claims of the present invention recite a method and a non-transitory computer program product for analyzing user data to more accurately determine appropriate coupons/advertisements based on transaction history and payment method and delivering those coupons/advertisements based on alternate payment methods with descriptions to the consumer on the consumer’s receipt.    

The prior art teaches all the concepts of the claims but the added limitations would require further pieces of art to be combine and the combination of 5-6 references and the argument that it would not have been obvious to one of ordinary skill in the art at the time of the invention ordinary skill in the art to combine the references to produce the invention has merit.  Combining these references, in the particular order, and the particular pieces of each reference to arrive at the invention would not have been obvious to one of ordinary skill at the time of the invention.  Therefore the claims are found to be allowable over the prior art of record.

Subject Matter Eligible under 35 USC § 101.  
The independent claims of the present invention recite a method and a non-transitory computer program product for analyzing user data to more accurately determine appropriate coupons/advertisements based on transaction history and payment method and delivering those coupons/advertisements based on alternate payment methods with descriptions to the consumer on the consumer’s receipt.      
Some claim limitations relate to an abstract idea under Step 2A of the eligibility analysis.  Sending and receiving data and processing data to select media information (targeted content) but the combination of steps is an ordered combination of steps that integrates the invention into a practical application.  Hence the claims are Patent Eligible under 35 USC § 101.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished actions is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 


/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681